DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see page 3, filed 11/28/22, with respect to objection of the Title have been fully considered and are persuasive.  The objection of the Title has been withdrawn. 

Applicant's arguments with respect to independent claims 1 and 19 and 3 and 5, filed 11/28/22, have been fully considered but they are not persuasive. 

On page 4-5 of the applicant’s response, the applicant argues that Tanaka does not teach “load information indicating a load of the repeater device” but rather load information of the path from the repeater to the user device.
Regarding the arguments above, the examiner respectfully disagrees with the applicant. The load of a path from A to B indicates several components. The load of outgoing from A. The load of the medium travelled and the load incoming into B. In this case, Tanaka teaches [0072] path selection manager selects based on the path that is currently experiencing the lowest traffic load. The load of the bath itself indicates the load of the devices and the mediums it traverses.  Therefore, as the claim language reads, Tanaka does teach the argued limitations.
On page 6 of the applicant’s response, the applicant argues that Tanaka does not teach a total value of loads of devices included in the selected route option..
Regarding the arguments above, the examiner respectfully disagrees with the applicant. The load of a path from A to B indicates several components combined (totaled). The load of outgoing from A, the load of the medium travelled,  the load incoming into B, and any intermediate devices traversed by the path. This means that selection based on load accounts for the total value of loads of devices in the path. In this case, Tanaka teaches [0072] path selection manager selects based on the path that is currently experiencing the lowest traffic load. Therefore, as the claim language reads, Tanaka does teach the argued limitations.


	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al (Pub No: 2009/0303882).

As to claim 1, Tanaka teaches an information processing apparatus (Tanaka, Fig 7  a NI network interface and a MPLB component [0060]) comprising: a processor (Tanaka, [0049], comprising a processor) configured to: in a network environment including a plurality of individual networks, one or a plurality of devices being connected to each of the plurality of individual networks (Tanaka, Fig 7 [0033]-[0035], the network environment is divided into individual virtual and ethernet networks), a user terminal being connected to one of the plurality of individual networks (Tanaka, Fig 7 Node A is connected to the network), 
determine a plurality of route options, based on connecting information and configuration information, the connecting information indicating association between the user terminal and a connecting device, the connecting device being one of the plurality of devices and being a device to be connected and used by the user terminal, the configuration information indicating an individual network to which the user terminal is connected and indicating an individual network to which the connecting device is connected (Tanaka, [0072] [0042], a plurality of VLAN routes are determined based on the information of a destination device that includes the destination MAC address (indication to which connected) and source MAC address (indication to which connected), the plurality of route options being options of routes which each connect the user terminal and the connecting device and which each include a repeater device that transfers data between the user terminal and the connecting device (Tanaka, Fig 7 [0066] [0072] the plurality of VLAN paths connecting the source and destination comprise switches/routers/nodes that move along (repeat) the packet to its destination); 
select a route from the plurality of route options (Tanaka, [0068] selecting a path from the plurality of paths), based on load information indicating a load of the repeater device in each of the plurality of route options, the load of the repeater device included in the selected route being smaller than the load of another repeater device (Tanaka, [0068], selecting the path experiencing the lowest traffic load); and 
control connection between the user terminal, the repeater device, and the connecting device included in the selected route so as to send and receive the data in accordance with the selected route (Tanaka, [0066] controlling transport of the packet through the network (source, path and destination)).

As to claim 2, Tanaka teaches wherein the processor is a processor included in a management device which is connected to one of the plurality of individual networks and which manages the plurality of devices in the network environment (Tanaka, [0049], the processor is in a Network Interface (manager)).

As to claim 3, Tanaka teaches wherein the processor is configured to select a route option as the route, a total value of loads of devices included in the selected route option being smaller than a total value of loads of devices included in another route option (Tanaka, [0068], selecting the path experiencing the lowest traffic load. Total load on a path (including elements traversed) is smaller than the total loads on other paths).

As to claim 4, Tanaka teaches wherein the processor is configured to select a route option as the route, a total value of loads of devices included in the selected route option being smaller than a total value of loads of devices included in another route option (Tanaka, [0068], selecting the path experiencing the lowest traffic load. Total load on a path (including elements traversed) is smaller than the total loads on other paths).

As to claim 5, Tanaka teaches wherein the processor is configured to select a route option as the route from the plurality of route options, a total value of loads of devices included in the selected route option is the smallest (Tanaka, [0068], selecting the path experiencing the lowest (smallest) traffic load. Total load on a path (including elements traversed) is smaller than the total loads on other paths).

As to claim 6, Tanaka teaches wherein the processor is configured to select a route option as the route from the plurality of route options, a total value of loads of devices included in the selected route option is the smallest (Tanaka, [0068], selecting the path experiencing the lowest (smallest) traffic load. Total load on a path (including elements traversed) is smaller than the total loads on other paths).

As to claim 7, Tanaka teaches wherein the connecting information, the configuration information, and the load information are stored in a storage of a device connected to one of the individual networks (Tanaka, [0051] a storage in the network for storing information pertaining to the VLAN transport).

As to claim 8, Tanaka teaches wherein the connecting information, the configuration information, and the load information are stored in a storage of a device connected to one of the individual networks (Tanaka, [0051] a storage in the network for storing information pertaining to the VLAN transport).

As to claim 9, Tanaka teaches wherein the connecting information, the configuration information, and the load information are stored in a storage of a device connected to one of the individual networks (Tanaka, [0051] a storage in the network for storing information pertaining to the VLAN transport).

As to claim 10, Tanaka teaches wherein the connecting information, the configuration information, and the load information are stored in a storage of a device connected to one of the individual networks (Tanaka, [0051] a storage in the network for storing information pertaining to the VLAN transport).

As to claim 11, Tanaka teaches wherein the connecting information, the configuration information, and the load information are stored in a storage of a device connected to one of the individual networks (Tanaka, [0051] a storage in the network for storing information pertaining to the VLAN transport).

As to claim 12, Tanaka teaches wherein the connecting information, the configuration information, and the load information are stored in a storage of a device connected to one of the individual networks (Tanaka, [0051] a storage in the network for storing information pertaining to the VLAN transport).

As to claim 20, Tanaka teaches a non-transitory computer readable medium storing a program causing a computer to execute a process, the process (Tanaka, comprising: 
in a network environment including a plurality of individual networks, one or a plurality of devices being connected to each of the plurality of individual networks (Tanaka, Fig 7 [0033]-[0035], the network environment is divided into individual virtual and ethernet networks), a user terminal being connected to one of the plurality of individual networks (Tanaka, Fig 7 Node A is connected to the network) , 
determining a plurality of route options, based on connecting information and configuration information, the connecting information indicating association between the user terminal and a connecting device, the connecting device being one of the plurality of devices and being a device to be connected and used by the user terminal, the configuration information indicating an individual network to which the user terminal is connected and indicating an individual network to which the connecting device is connected (Tanaka, [0072] [0042], a plurality of VLAN routes are determined based on the information of a destination device that includes the destination MAC address (indication to which connected) and source MAC address (indication to which connected), the plurality of route options being options of routes which each connect the user terminal and the connecting device and which each include a repeater device that transfers data between the user terminal and the connecting device (Tanaka, Fig 7 [0066] [0072] the plurality of VLAN paths connecting the source and destination comprise switches/routers/nodes that move along (repeat) the packet to its destination); 
selecting a route from the plurality of route options (Tanaka, [0068] selecting a path from the plurality of paths), based on load information indicating a load of the repeater device in each of the plurality of route options, the load of the repeater device included in the selected route being smaller than the load of another repeater device (Tanaka, [0068], selecting the path experiencing the lowest traffic load); and 
controlling connection between the user terminal, the repeater device, and the connecting device included in the selected route so as to send and receive the data in accordance with the selected route (Tanaka, [0066] controlling transport of the packet through the network (source, path and destination)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claims above, and further in view of Garriga (Pub No: 2013/0263198).


As to claim 13, Tanaka teaches wherein: at least one of the repeater device and the connecting device includes a virtual device, at least part of the virtual device being virtualized; and an individual network to which the virtual device is connected includes a virtual network, at least part of the virtual network being virtualized (Tanaka, [0011], Fig 2-4, the nodes are virtual and part of a virtual network connecting the source and destination).
	Tanaka does not explicitly teach the user terminal includes a wireless communication terminal that is able to wirelessly connect to a broadband communication network.
	However, Garriga teaches the user terminal includes a wireless communication terminal that is able to wirelessly connect to a broadband communication network (Garriga, [0021], a device in a IP transport network is connected wirelessly to a broadband network (Fig 1).
	It would have been obvious to combine the teachings of Tanaka and Garriga to show a user being wireless and connecting to a broadband network, because wireless users are well-known common types of users (Garriga Fig 1).

As to claim 14, Tanaka teaches wherein: at least one of the repeater device and the connecting device includes a virtual device, at least part of the virtual device being virtualized; and an individual network to which the virtual device is connected includes a virtual network, at least part of the virtual network being virtualized (Tanaka, [0011], Fig 2-4, the nodes are virtual and part of a virtual network connecting the source and destination).
	Tanaka does not explicitly teach the user terminal includes a wireless communication terminal that is able to wirelessly connect to a broadband communication network.
	However, Garriga teaches the user terminal includes a wireless communication terminal that is able to wirelessly connect to a broadband communication network (Garriga, [0021], a device in a IP transport network is connected wirelessly to a broadband network (Fig 1).
	It would have been obvious to combine the teachings of Tanaka and Garriga to show a user being wireless and connecting to a broadband network, because wireless users are well-known common types of users (Garriga Fig 1).

As to claim 15, Tanaka teaches wherein: at least one of the repeater device and the connecting device includes a virtual device, at least part of the virtual device being virtualized; and an individual network to which the virtual device is connected includes a virtual network, at least part of the virtual network being virtualized (Tanaka, [0011], Fig 2-4, the nodes are virtual and part of a virtual network connecting the source and destination).
	Tanaka does not explicitly teach the user terminal includes a wireless communication terminal that is able to wirelessly connect to a broadband communication network.
	However, Garriga teaches the user terminal includes a wireless communication terminal that is able to wirelessly connect to a broadband communication network (Garriga, [0021], a device in a IP transport network is connected wirelessly to a broadband network (Fig 1).
	It would have been obvious to combine the teachings of Tanaka and Garriga to show a user being wireless and connecting to a broadband network, because wireless users are well-known common types of users (Garriga Fig 1).

As to claim 16, Tanaka teaches wherein: at least one of the repeater device and the connecting device includes a virtual device, at least part of the virtual device being virtualized; and an individual network to which the virtual device is connected includes a virtual network, at least part of the virtual network being virtualized (Tanaka, [0011], Fig 2-4, the nodes are virtual and part of a virtual network connecting the source and destination).
	Tanaka does not explicitly teach the user terminal includes a wireless communication terminal that is able to wirelessly connect to a broadband communication network.
	However, Garriga teaches the user terminal includes a wireless communication terminal that is able to wirelessly connect to a broadband communication network (Garriga, [0021], a device in a IP transport network is connected wirelessly to a broadband network (Fig 1).
	It would have been obvious to combine the teachings of Tanaka and Garriga to show a user being wireless and connecting to a broadband network, because wireless users are well-known common types of users (Garriga Fig 1).

As to claim 17, Tanaka teaches wherein: at least one of the repeater device and the connecting device includes a virtual device, at least part of the virtual device being virtualized; and an individual network to which the virtual device is connected includes a virtual network, at least part of the virtual network being virtualized (Tanaka, [0011], Fig 2-4, the nodes are virtual and part of a virtual network connecting the source and destination).
	Tanaka does not explicitly teach the user terminal includes a wireless communication terminal that is able to wirelessly connect to a broadband communication network.
	However, Garriga teaches the user terminal includes a wireless communication terminal that is able to wirelessly connect to a broadband communication network (Garriga, [0021], a device in a IP transport network is connected wirelessly to a broadband network (Fig 1).
	It would have been obvious to combine the teachings of Tanaka and Garriga to show a user being wireless and connecting to a broadband network, because wireless users are well-known common types of users (Garriga Fig 1).

As to claim 18, Tanaka teaches wherein: at least one of the repeater device and the connecting device includes a virtual device, at least part of the virtual device being virtualized; and an individual network to which the virtual device is connected includes a virtual network, at least part of the virtual network being virtualized (Tanaka, [0011], Fig 2-4, the nodes are virtual and part of a virtual network connecting the source and destination).
	Tanaka does not explicitly teach the user terminal includes a wireless communication terminal that is able to wirelessly connect to a broadband communication network.
	However, Garriga teaches the user terminal includes a wireless communication terminal that is able to wirelessly connect to a broadband communication network (Garriga, [0021], a device in a IP transport network is connected wirelessly to a broadband network (Fig 1).
	It would have been obvious to combine the teachings of Tanaka and Garriga to show a user being wireless and connecting to a broadband network, because wireless users are well-known common types of users (Garriga Fig 1).

As to claim 19, Tanaka teaches wherein: at least one of the repeater device and the connecting device includes a virtual device, at least part of the virtual device being virtualized; and an individual network to which the virtual device is connected includes a virtual network, at least part of the virtual network being virtualized (Tanaka, [0011], Fig 2-4, the nodes are virtual and part of a virtual network connecting the source and destination).
	Tanaka does not explicitly teach the user terminal includes a wireless communication terminal that is able to wirelessly connect to a broadband communication network.
	However, Garriga teaches the user terminal includes a wireless communication terminal that is able to wirelessly connect to a broadband communication network (Garriga, [0021], a device in a IP transport network is connected wirelessly to a broadband network (Fig 1).
	It would have been obvious to combine the teachings of Tanaka and Garriga to show a user being wireless and connecting to a broadband network, because wireless users are well-known common types of users (Garriga Fig 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469